Case: 15-60100      Document: 00513350897         Page: 1    Date Filed: 01/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60100
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 21, 2016
JACK RAY CARR,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

WARDEN MARCUS MARTIN,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:14-CV-939


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Jack Ray Carr, federal prisoner # 05898-095, filed a 28 U.S.C. § 2241
petition challenging his convictions of various tax violations on jurisdictional
grounds. The district court dismissed the § 2241 petition as frivolous because
Carr failed to satisfy the savings clause of 28 U.S.C. § 2255. The district court
further construed the petition as a motion to vacate the judgment under § 2255
and dismissed the motion for lack of jurisdiction.               Carr argues that his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60100     Document: 00513350897     Page: 2   Date Filed: 01/21/2016


                                  No. 15-60100

jurisdictional challenges to his convictions are properly brought in a § 2241
petition. He also argues that the denial of the § 2241 petition resulted in a de
facto suspension of his right to habeas relief, in violation of his constitutional
rights.
      Carr’s § 2241 petition challenged the validity of his underlying
conviction and, as such, he was required to satisfy the savings clause of § 2255
in order to bring his claims in a § 2241 petition. See Wesson v. United States
Penitentiary Beaumont, TX, 305 F.3d 343, 346 (5th Cir. 2002); Reyes-Requena
v. United States, 243 F.3d 893, 900-01 (5th Cir. 2001). Carr failed to do so. See
Reyes-Requena, 243 F.3d at 901. Accordingly, the district court did not err in
dismissing Carr’s § 2241 petition as frivolous. See Pack v. Yuseff, 218 F.3d 448,
452 (5th Cir. 2000). Because the district court was not the sentencing court in
this case, there was no error in the dismissal of Carr’s § 2255 motion for lack
of jurisdiction. See Kinder v. Purdy, 222 F.3d 209, 212 (5th Cir. 2000).
      Carr’s contention that the dismissal of his § 2241 petition impermissibly
suspended the writ of habeas corpus lacks merit. We have held that the
restrictions on obtaining relief pursuant to § 2241 and the savings clause of
§ 2255 do not violate the Suspension Clause. See Wesson, 305 F.3d at 347;
Reyes-Requena, 243 F.3d at 901 n. 19.
      The judgment of the district court is AFFIRMED.




                                        2